31 N.J. Super. 542 (1954)
107 A.2d 439
THE STATE OF NEW JERSEY, PLAINTIFF-APPELLANT,
v.
JOHN GREELY, DEFENDANT-RESPONDENT.
Superior Court of New Jersey, Appellate Division.
Argued August 2, 1954.
Decided August 13, 1954.
Before Judges HALL, TOMASULO and MARIANO.
Mr. Isidore Hornstein, Assistant Prosecutor of Hudson County, argued the cause for the plaintiff-appellant (Mr. Frederick T. Law, Prosecutor, attorney).
Mr. Frederick Klaessig argued the cause for the defendant-respondent.
The opinion of the court was delivered PER CURIAM.
The judgment is affirmed for the reasons expressed in the opinion of the Hudson County Court below reported in 30 N.J. Super. 180 (1954) and on the further authority of State v. Midgeley, 15 N.J. 574 (1954), decided since the filing of Judge Drewen's opinion.